Citation Nr: 0100370	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an effective date earlier than August 13, 
1997, for a grant of service connection for postoperative 
residuals of carcinoma of the larynx with partial left 
thyroid lobectomy.  

Entitlement to an effective date earlier than August 13, 
1997, for a grant of service connection for loss of the sense 
of taste.  

Entitlement to an effective date earlier than August 13, 
1997, for a grant of service connection for loss of the sense 
of smell.  

Entitlement to an effective date earlier than August 13, 
1997, for a grant of special monthly compensation under 
38 U.S.C. § 1114(k) on account of complete organic aphonia 
with constant inability to communicate by speech.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran retired from active military service in September 
1987 after more than 20 years on active duty, including a 
tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted service connection for 
postoperative residuals of carcinoma of the larynx with 
partial left thyroid lobectomy, loss of the sense of taste, 
and loss of the sense of smell, as well as special monthly 
compensation under 38 U.S.C. § 1114(k) due to complete 
organic aphonia with constant inability to communicate by 
speech.  Each of these benefits was made effective from 
August 13, 1997.  The veteran disagreed with the effective 
dates assigned, and this appeal ensued.  

In September 1999, the veteran and his spouse, sitting at the 
RO, gave sworn testimony at a video conference hearing before 
the undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  The matter is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran served in Vietnam during the Vietnam era.  

3.  By a regulation that became effective on June 9, 1994, 
respiratory cancers, including cancer of the larynx, were 
added to the list of diseases for which service connection 
could be established on a presumptive basis due to exposure 
to herbicide agents (Agent Orange).  

4.  The veteran was diagnosed with cancer of the larynx in 
August 1995 and underwent a total laryngectomy with modified 
left neck dissection and left thyroid lobectomy later that 
month.  

5.  The veteran lost his senses of smell and taste, as well 
as his ability to speak without the use of a voice 
duplicator, as postoperative residuals of his laryngeal 
cancer.  

6.  On August 13, 1997, the veteran filed an original claim 
of entitlement to service connection for postoperative 
residuals of cancer of the larynx due to exposure to Agent 
Orange while serving in Vietnam during the Vietnam era.  

7.  A rating decision dated in June 1998, granted service 
connection for postoperative residuals of carcinoma of the 
larynx with partial left thyroid lobectomy, loss of the sense 
of smell, and loss of the sense of taste.  Special monthly 
compensation due to complete organic aphonia with constant 
inability to communicate by speech was also granted.  The 
benefits were made effective from August 13, 1997.  

8.  The veteran was manifesting symptoms of the later 
diagnosed laryngeal cancer at the time of the effective date 
of the liberalizing regulation on June 9, 1994.  


CONCLUSIONS OF LAW

1.  An effective date of August 13, 1996, for a grant of 
service connection for postoperative residuals of carcinoma 
of the larynx with partial left thyroid lobectomy due to 
exposure to Agent Orange is warranted.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 
3.307, 3.309 (2000).  

2.  An effective date of August 13, 1996, for a grant of 
service connection for loss of the sense of taste due to 
exposure to Agent Orange is warranted.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 
3.307, 3.309 (2000).  

3.  An effective date of August 13, 1996, for a grant of 
service connection for loss of the sense of smell due to 
exposure to Agent Orange is warranted.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 
3.307, 3.309 (2000).  

4.  An effective date of August 13, 1996, for a grant of 
special monthly compensation on account of complete organic 
aphonia with constant inability to communicate by speech due 
to exposure to Agent Orange is warranted.  38 U.S.C.A. §§ 
1110, 1114(k), 1116, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.114, 3.307, 3.309, 3.350(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran served in Vietnam during 
the Vietnam era.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) 
(2000) establish a presumption of service connection for 
certain listed diseases that become manifest to a compensable 
degree during a claimant's lifetime or within the time limits 
established in law for specific diseases.  The last date on 
which a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Under an amendment to adjudication regulations that became 
effective on June 9, 1994, respiratory cancers, including 
cancer of the larynx, were added to the list of diseases for 
which service connection could be established on a 
presumptive basis due to exposure to Agent Orange.  59 Fed. 
Reg. 29,723, 29,724 (1994).  The amendment was made pursuant 
to the authority granted to the Secretary by the Agent Orange 
Act of 1991, Pub. L. No. 102-4.  Id.  The amendment 
implemented a decision by the VA Secretary finding a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of respiratory cancers.  See VAOPGCPREC 15-95, 60 
Fed. Reg. 43,187 (1995).  

The record shows that the veteran was diagnosed with cancer 
of the larynx in August 1995 and underwent a total 
laryngectomy with modified left neck dissection and left 
thyroid lobectomy later that month.  The operation report 
shows that the carcinoma was Stage IV.  As residuals of his 
surgery, he lost his senses of taste and smell, as well as 
his ability to speak without the use of a voice duplicator.  

On August 13, 1997, the veteran filed an original claim of 
entitlement to service connection for postoperative residuals 
of cancer of the larynx due to exposure to Agent Orange while 
serving in Vietnam during the Vietnam era.  A VA examination 
conducted in April 1998 established the postoperative 
residuals of his cancer of the larynx, including loss of the 
senses of taste and smell, as well as an inability to speak 
without the use of a voice duplicator.  Accordingly, a rating 
decision dated in June 1998, granted service connection for 
postoperative residuals of carcinoma of the larynx with 
partial left thyroid lobectomy, loss of the sense of smell, 
and loss of the sense of taste.  Special monthly compensation 
under 38 U.S.C. § 1114(k) on account of complete organic 
aphonia with constant inability to communicate by speech was 
also granted.  Each of these benefits was made effective from 
August 13, 1997, the date of receipt of the original service 
connection claim.  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, an exception is made 
under certain circumstances:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  
(Emphasis added.)  

38 U.S.C.A. § 5110(g).  

The implementing regulation - 38 C.F.R. § 3.114(a) - provides 
as follows:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3) If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

(Emphasis added.)  

The date of administrative determination of entitlement in 
this case was June 18, 1998, the date of the rating decision 
granting service connection for the claimed benefits.  McCay 
v. Brown, 106 F.3d 1577, 1580-81 (Fed. Cir. 1997).  The 
record, specifically a deferred rating decision dated in 
April 1998, shows that the basis of the grant was that the 
veteran served in Vietnam during the Vietnam era and was 
presumed to have been exposed to Agent Orange under 
applicable provisions of law.  This was clearly a grant 
predicated on a liberalizing law since it made it far easier 
for a veteran with the requisite service to be granted 
service connection for cancer of the larynx.  The Court of 
Appeals for Veterans Claims held in McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997), that 
VA regulations promulgated pursuant to the Agent Orange Act 
of 1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  

Although the veteran was diagnosed with laryngeal cancer in 
1995, he did not file his claim until 1997, more than one 
year following the effective date of the liberalizing 
regulation.  As the claim was reviewed at the request of the 
claimant more than a year after the effective date of the 
liberalizing law, benefits are authorized only for a period 
of one year prior to the date of receipt of the request.  
McCay v. Brown, 106 F.3d at 1581, citing 38 C.F.R. § 
3.114(a)(3).  

However, a retroactive grant under 38 C.F.R. § 3.114(a) is 
only for application in this case where the evidence shows 
that the veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA regulation and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  Under the 
particular facts of this case, in other words, the evidence 
must show that the veteran had cancer of the larynx from June 
9, 1994, the effective date of the liberalizing regulation, 
until he filed his claim on August 13, 1997.  Since it is 
undisputed that he was diagnosed with laryngeal cancer in 
August 1995, the factual question becomes whether he 
manifested identifiable symptoms of the disease by June 9, 
1994.  

The medical evidence indicates that the veteran was seen by a 
private physician in July 1995 with complaints of a swollen 
throat and difficulty swallowing of three and a half weeks' 
duration.  He also complained that he had a foreign body 
sensation in the left side of his throat and that solid foods 
seemed to "hang up" in the center of his throat.  He 
complained of a fluctuating hoarse voice.  The diagnostic 
impression was left pharyngeal lesion; cancer was to be ruled 
out.  It was this lesion that was diagnosed the following 
month as laryngeal cancer.  

The veteran and his spouse testified that the laryngeal 
cancer was far advanced when it was diagnosed.  By then, it 
was testified, it was a Stage IV cancer.  It was asserted 
that the cancer had likely been present for a decade by the 
time that it was finally diagnosed.  The veteran said that he 
underwent 97 radiation treatments following the diagnosis.  
The veteran's spouse stated that they discovered only in May 
1997 that compensation benefits were available for his 
laryngeal cancer and that prior to that time, they were 
engaged in a struggle for the veteran's health and were not 
thinking about compensation claims.  The veteran and his 
spouse stated that the effective date for the grant of 
service connection for residuals of his laryngeal cancer 
should be the date of diagnosis rather than the date the 
initial claim was filed.  The veteran's spouse testified that 
his family began noticing a change in the veteran's behavior 
in about 1993; he did not seem to want to do anything and 
would sleep a lot.  He also had a small cough for a long time 
prior to diagnosis and was finally persuaded to see a doctor, 
who immediately diagnosed the cancer.  His spouse testified 
that the veteran did not smoke or drink.  She reported that 
for at least two years prior to diagnosis, he had bad breath.  
She said that the treating physicians had indicated that the 
cancer was likely present for a long time prior to June 1993.  

The record shows that when the veteran was seen by a private 
radiation oncologist in late August 1995, it was reported 
that "his history in retrospect began maybe 11/2 years ago 
with cough which was non productive and progressively 
increasing bad breath."  It was further reported that about 
six weeks previously, he developed increasing dysphagia.  

The Board is of the opinion that there is evidence of the 
presence of the subsequently diagnosed laryngeal cancer at 
the time of the effective date of the liberalizing 
regulation.  The private radiation oncologist rendered what 
amounted to a medical opinion when he dated the onset of the 
laryngeal cancer to a period about a year and a half prior to 
August 1995.  Although this was based on a history elicited 
from the veteran, it was a history provided for treatment 
purposes and was rendered long before a claim for 
compensation for the disability was filed.  In these 
circumstances, the Board finds that the veteran meets the 
eligibility requirements for an earlier effective date under 
the provisions of 38 C.F.R. § 3.114(a) quoted above.  

It follows that the veteran is entitled to an effective date 
of August 13, 1996, but no earlier, for grants of service 
connection for postoperative residuals of carcinoma of the 
larynx with partial left thyroid lobectomy, loss of the sense 
of taste, and loss of the sense of smell.  It also follows 
that the veteran is entitled to an effective date of August 
13, 1996, but no earlier, for a grant of special monthly 
compensation under 38 U.S.C. § 1114(k) due to complete 
organic aphonia with constant inability to communicate by 
speech.  


ORDER

An effective date of August 13, 1996, for a grant of service 
connection for postoperative residuals of carcinoma of the 
larynx with partial left thyroid lobectomy is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An effective date of August 13, 1996, for a grant of service 
connection for loss of the sense of taste is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  

An effective date of August 13, 1996, for a grant of service 
connection for loss of the sense of smell is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  

An effective date of August 13, 1996, for a grant of special 
monthly compensation under 38 U.S.C. § 1114(k) on account of 
complete organic aphonia with constant inability to 
communicate by speech is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

